ORDER

PER CURIAM:
AND NOW, this 30th day of AUGUST, 2000, the Petition for Allowance of Appeal and the Petition to File an Amended and/or Supplemental Petition for Allowance of Appeal are GRANTED, limited to the following two issues:
1. ) Whether the Superior Court erred in finding Petitioner’s claim of judicial abandonment waived, especially in light of DiMonte v. Neumann Medical Center, 751 A.2d 205 (Pa.Super.2000); and
2. ) Whether judicial abandonment warranting the grant of a new trial occurred during the trial in the instant case.
It is further ordered that the Petition to File an Amended and/or Supplemental Petition for Allowance of Appeal shall be considered an amendment to the original Petition for Allowance of Appeal, and that no further amendments or supplements to the Petition for Allowance of Appeal will be accepted.